


110 HRES 954 EH: Honoring the life of senior Border Patrol

U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 954
		In the House of Representatives, U.
		  S.,
		
			February 12, 2008
		
		RESOLUTION
		Honoring the life of senior Border Patrol
		  agent Luis A. Aguilar, who lost his life in the line of duty near Yuma,
		  Arizona, on January 19, 2008.
	
	
		Whereas Luis Aguilar was born in El Paso, Texas, on
			 November 26, 1976, to Luis Aguilar and Cecilia G. Silva;
		Whereas Luis Aguilar resided in Somerton, Arizona, and is
			 survived by his mother and father, his wife, Erica Aguilar, his two children,
			 Luis and Arianna, his brother, senior Border Patrol agent Marco Antonio
			 Aguilar, and his sister, Angie Aguilar;
		Whereas Luis Aguilar joined the United States Border
			 Patrol on July 21, 2002;
		Whereas on January 19, 2008, after over 5 years of
			 dedicated service in the United States Border Patrol, Luis Aguilar selflessly
			 paid the ultimate sacrifice in service to the United States;
		Whereas Border Patrol agents carry out the vital role of
			 protecting our Nation’s borders and ensuring the safety of the United
			 States;
		Whereas Border Patrol agents work devotedly and selflessly
			 on behalf of the people of the United States, without regard for the peril or
			 danger to themselves; and
		Whereas the United States will forever be grateful for the
			 service of Luis Aguilar and mourn his loss: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 dedication and sacrifice made by the men and women who have lost their lives
			 while serving as United States Border Patrol agents;
			(2)honors Luis
			 Aguilar for his service as a Border Patrol agent and for his sacrifice to the
			 United States; and
			(3)extends its
			 deepest condolences to the family of Luis Aguilar.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
